STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS                                FILED
                                                                               December 10, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
In re A.O.-1, J.O., and A.O.-2                                                       OF WEST VIRGINIA


No. 20-0510 (Kanawha County 18-JA-719, 18-JA-721, and 19-JA-100)



                               MEMORANDUM DECISION


        Petitioner Father A.O.-3, by counsel Jason S. Lord, appeals the Circuit Court of Kanawha
County’s May 27, 2020, order terminating his parental rights to A.O.-1, J.O., and A.O.-2. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Mindy M.
Parsley, filed a response in support of the circuit court’s order. The guardian ad litem, Bryan B.
Escue, filed a response on behalf of the children in support of the circuit court’s order. On appeal,
petitioner argues that the circuit court erred in terminating his post-adjudicatory improvement
period and parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       In December of 2018, the DHHR filed a child abuse and neglect petition against petitioner
and the mother of A.O.-1 and A.O.-2 alleging a history of domestic violence, lack of food, and
physical and emotional abuse of the children. The DHHR alleged in one incident the parents
brought an older child, M.O., not at issue in this appeal, for a hospital visit where he required seven

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children and petitioner share the
same initials, we will refer to them as A.O.-1, A.O.-2, and A.O.-3, respectively, throughout the
memorandum decision.


                                                      1
stitches to a gash in his hand. 2 The DHHR alleged that the parents and children were “very timid,
looking around and not saying much” during the visit, where they reported the child had fallen
while playing and injured his hand. The DHHR alleged that the mother was overheard telling the
older child, “do [not] saying anything about the balloon. It was the way it came down. I should
[not] have come down towards you.” After the hospital visit, the DHHR alleged that a Child
Protective Services (“CPS”) worker spoke with the family and determined that the mother stabbed
the older child’s hand when she was attempting to stab the balloon with a knife. The DHHR alleged
that the older child disclosed that petitioner and the mother “often physically fight” and that police
had visited their home on multiple occasions. The DHHR also alleged that a caseworker spoke
with J.O., who confirmed the domestic violence and alleged that petitioner would disconnect the
phone so no one could call the police. J.O. also feared what might happen to her upon informing
the caseworker about the parents’ violent tendencies. Petitioner spoke with the DHHR caseworker
and law enforcement, blamed the children’s mother, and claimed that any incidents were
misunderstandings. The circuit court held a preliminary hearing, wherein it conducted in-camera
interviews with the children and removed the children from the home. Petitioner was ordered to
cease contact with the mother and children. The DHHR filed two amended petitions adding A.O.-
2 to the proceedings following his birth and raising additional allegations of abuse against the
parents.

        The circuit court held an adjudicatory hearing in March of 2019 wherein petitioner
stipulated to abusing and neglecting the children and the court granted him a post-adjudicatory
improvement period, including the requirement that petitioner participate in domestic violence
counseling. Petitioner’s prior no contact order remained in effect. The circuit court held a review
hearing in May of 2019, during which it found that petitioner was in compliance with his
improvement period and granted petitioner supervised visitation with the children. The circuit
court held a second review hearing in August of 2019, wherein a DHHR caseworker testified about
petitioner’s contact with the children outside of supervised visitation, in violation of the circuit
court’s order. The caseworker testified that he made an unannounced visited to the mother’s home
in Pennsylvania in May of 2019, but the mother was not at home. The children’s grandmother was
there and explained that the mother was living in West Virginia with petitioner and that they had
picked up the children together in violation of the circuit court’s order that petitioner not have
unsupervised visits with the children. During the caseworker’s testimony, petitioner began texting
on his cell phone. The circuit court inquired if petitioner was texting the mother; petitioner denied
texting the mother. The circuit court requested that petitioner turn over the phone and, even after
it was revealed that he texted the mother, petitioner continued to deny the communication,
asserting the texts were to a girlfriend. The circuit court ordered a forensic inspection of
petitioner’s phone and found that the parents committed fraud upon the court, noting that “their
lying and deception created an unsafe environment for the children.”

       The circuit court held a series of dispositional hearings in January, February, and March of
2020. At the second dispositional hearing, petitioner moved to withdraw his stipulation to being
an abusing and neglecting parent. Over petitioner’s objection, the circuit court denied the motion.
The circuit court heard testimony from the mother of A.O.-1 and A.O.-2, who testified that she
       2
           The child has reached the age of majority and is not at issue on appeal.
                                                      2
and the children’s grandmother were going to live in a shelter because of fear of further violence
from petitioner. The mother also testified that petitioner told her not to answer the door when the
police were called on prior occasions. Next, the children’s grandmother testified that petitioner
prevented them from leaving their residence and threatened their lives. Finally, the mother of J.O.
confirmed a violent history with petitioner. At the final dispositional hearing, the DHHR put on
further evidence that petitioner’s anger issues prevented him from being an appropriate parent.
Following the close of the testimony and evidence presented, the DHHR and guardian moved for
petitioner’s parental rights to be terminated.

         In light of the evidence at the dispositional hearing, the circuit court found there was no
reasonable likelihood that the conditions of abuse and neglect could be substantially corrected in
the near future as petitioner did “not make sufficient efforts to rectify the circumstances that led to
the filing of this [p]etition.” The circuit court further found that petitioner did not follow through
with the family case plan or other rehabilitative services and that it was in the best interests of the
children to terminate petitioner’s parental rights. 3 The circuit court entered an order reflecting its
decision on May 27, 2020. Petitioner appeals from this order.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his improvement
period and, subsequently, his parental rights. According to petitioner, he was “successful under his
original improvement [period],” acknowledged participating in domestic violence, and enrolled in
domestic violence counseling. Petitioner asserts this was the lone condition of his improvement
period and he complied with this goal. We find petitioner’s arguments unavailing.

       3
          The mother of A.O.-1 and A.O.-2 successfully completed her improvement period and
the petition against her was dismissed. The permanency plan for these children is to remain in the
custody of their mother. The permanency plan for J.O. is to remain in the custody of her
nonabusing mother.

                                                      3
         Pursuant to West Virginia Code § 49-4-610(7), a circuit court may terminate a parent’s
improvement period if he “has failed to fully participate in the terms of the improvement period.”
Here, the record is clear that petitioner failed to fully comply with the terms and conditions of his
post-adjudicatory improvement period. Although there were points in time where petitioner
complied with services generally, he fails to address the fact that he did not complete many of the
other terms required by his family case plan. According to petitioner, “the lone condition of [his]
improvement period” was to participate in domestic violence counseling. However, this argument
misstates the record. Petitioner was aware that he was subject to a circuit court order to cease
contact with the children. Petitioner then denied having seen the children since December of 2018
and denied any relationship with the mother of A.O.-1 and A.O.-2 at a court hearing, despite
evidence to the contrary. Further, when petitioner was confronted with evidence of this during the
hearing, he began texting the children’s mother. Petitioner then lied about that communication
even after turning over his phone to the circuit court. Ultimately, petitioner bore the responsibility
of completing the goals of his family case plan, and he fails to address his lack of candor with the
circuit court and failure to comply with its orders. As such, we find that the overwhelming evidence
supports the circuit court’s finding that petitioner failed to complete the terms of his improvement
period and that termination of his improvement period was appropriate.

        Further, petitioner asserts that the circuit court’s decision to terminate his parental rights
was improper when he was making substantial progress toward reunification. But, it is within “the
court’s discretion to terminate the improvement period before the . . . time frame has expired if the
court is not satisfied that the [parent] is making the necessary progress.” Syl. Pt. 6, in part, In re
Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996). The circuit court’s order is specific and
enumerates several areas where petitioner failed to make progress as the basis for the termination
of his parental rights. The circuit court’s findings are based on substantial evidence that petitioner
was never fully compliant in his improvement period and that he failed to avail himself of many
of the services offered. In addition, the circuit court found that petitioner had failed to follow
through with the DHHR’s rehabilitative services based on the evidence of petitioner’s sporadic
compliance and his failure to abide by the circuit court’s orders, to be honest with the court, or to
accept responsibility for his actions—all very strong indicators that petitioner was not making
necessary progress during the improvement period. Thus, petitioner is entitled to no relief on this
ground.

       Finally, the circuit court found that termination of petitioner’s parental rights was in the
children’s best interests. According to West Virginia Code § 49-4-604(c)(6), circuit courts may
terminate parental rights upon these findings. Further, we have long held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

                                                      4
Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). The record shows that the circuit
court had ample evidence upon which to base these findings, and we decline to disturb them on
appeal.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its May
27, 2020, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                     5